Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Reicher (20180055468).
Regarding claim 1, Reicher discloses a method for displaying images obtained from a magnetic resonance imaging (MRI) scanner, the method comprising the steps of (fig. 9 and par. 50): 
displaying a first image of an anatomical region obtained from the MRI scanner on a display device (fig. 9 and par. 83); 
receiving an input at a processor from a user interface, wherein the input defines a position within the first image (par. 83, manually marking); 
reading a data set from a storage device in communication with the processor, wherein the data set corresponds to the first image and the data set includes coordinate information for a location of the anatomical region during imaging (pars. 83-84); 
determining the location for the anatomical region during imaging from the data set that corresponds to the position within the first image defined by the input (pars. 83-85, location information); and 

Regarding claims 6-7, see figure 9 and pars. 83-85.  
Regarding claims 8 and 13, see the rejection of claim 1. 
Regarding claim 19, see figure 9 and pars. 83-85.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher in view of Leib (20100138240).
Regarding claim 2, Leib teaches storing coordinates of ROI in par. 107. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include Reicher the ability to store coordinate information of a ROI as taught by Leib.  The reason is to allow the system save and store important information about a ROI.  
Regarding claim 4, the rejection of claim 2 teaches a dicom header file which reads on claim 4.
Regarding claim 9, see the rejection of claim 2. 
Regarding claim 11, see the rejection of claim 4.

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher in view of Reicher2 ((20180122067).
Regarding claim 14, see par. 85 of Reicher2 which teaches storing a standard coordinate system in a dicom file.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Reicher the ability to store a coordinate system as taught by Reicher2 so that the system has a frame of reference of location.  
Regarding claim 15, using an offset to determine a location of an object is taught in par. 70 of Reicher2 and this is a how a system determines location using any coordinate system.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher in view of Reicher2 in further view of Leib (20100138240).
Regarding claim 16, Leib teaches storing coordinates of ROI in par. 107. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include Reicher and Reicher2 the ability to store coordinate information of a ROI as taught by Leib.  The reason is to allow the system save and store important information about a ROI.  



 
Allowable Subject Matter
Claims 3, 5, 10, 12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666